Citation Nr: 1638951	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  15-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a higher rate of special monthly compensation (SMC) based on the need for regular aid and attendance (currently rated at the p (1) level).  

2.  Entitlement to a disability rating higher than 100 percent for loss of use of lower extremities, residual of amyotrophic lateral sclerosis (ALS).

3.  Entitlement to a disability rating higher than 50 percent for weakness of the right upper (dominant)  extremity, residual of ALS.

4.  Entitlement to a disability rating higher than 40 percent for weakness of the left (non-dominant) upper extremity, residual of ALS. 

5.  Entitlement to a disability rating higher than 10 percent for weakness of the tongue, residual of ALS.

6.  Entitlement to a disability rating higher than 10 percent for weakness of facial muscles, residual of ALS.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1961 to November 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2015, the Veteran executed a new power-of-attorney in favor of Paralyzed Veterans of America, which effectively revoked the prior representation provided by Disabled American Veterans.

In April 2016, the Board issued a decision in which it awarded separate ratings for aphonia, urinary leakage, and bowel impairment, as secondary to service-connected ALS, and remanded the issues listed on the title page of this decision to request and obtain outstanding private treatment records identified by the Veteran.  

Additional private treatment records have since been added to the claims file.  Unfortunately however, additional VA medical evidence has been identified, but not yet obtained.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In July 2016 correspondence, the Veteran submitted a change-of-address form which reflects that he had recently to Florida (from New Jersey).  Also submitted was a copy of an email exchange between the Veteran and his representative in which the Veteran discusses the fact that he underwent an appointment with the "ALS Interdisciplinary Clinic" at the VA Medical Center in West Palm Beach in May 2016.  Also in the email exchange, the Veteran's representative acknowledged the Veteran's complaint of worsening ALS symptoms and told the Veteran that he had sent him a Disability Questionnaire Form (DBQ) form to be completed by his medical provider.  Remand is therefore necessary to obtain and associate with the Veteran's electronic file newly-identified VA medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's medical records from the VAMC in West Palm Beach, and associate them with the electronic claims file. 

In doing so, specifically ensure that the following records are associated with the electronic claims file:

(a).  Medical records associated with the Veteran's 
May 17, 2016, appointment with the ALS Interdisciplinary Clinic at VA West Palm Beach, and

(b).  Any DBQs pertinent to ALS, completed by the Veteran's VA medical provider at VA West Palm Beach.  See, July 2016 email correspondence between the Veteran and his representative.

2.  Next, review the newly added evidence and determine if further development is warranted.  Take any additional development deemed necessary, including scheduling the Veteran for a VA examination(s) to address the current severity of his ALS residuals, if warranted.

3.  Thereafter, review the appeal and if the benefits continue to be denied, a SSOC will be issued to the Veteran and his representative, and established appellate procedures will follow.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

